Exhibit 10.1
 
AMENDMENT NO. 12 AND WAIVER TO CREDIT AGREEMENT



AMENDMENT NO. 12 AND WAIVER, dated as of August 13, 2009 (this “Amendment and
Waiver”), with respect to the Credit Agreement, dated as of May 20, 2002 (as
same has been and may be further amended, restated, supplemented or modified,
from time to time, the “Credit Agreement”), by and between AMERICAN MEDICAL
ALERT CORP., a New York corporation (the “Company”) and JPMORGAN CHASE BANK,
N.A., as successor-in-interest to The Bank of New York, a national banking
association (the “Lender”).


RECITALS


The Company has requested, and the Lender has agreed subject to the terms and
conditions of this Amendment and Waiver, to amend and waive certain provisions
of the Credit Agreement, all as herein set forth.


Accordingly, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:


 
1.
Amendments.



(a)           The following definition in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety to provide as follows:
  
“Revolving Credit Commitment Termination Date” shall mean June 30, 2011.


(b)           Section 6.03(a) of the Credit Agreement is hereby amended and
restated in its entirety to provide as follows:


“(a) (i) as soon as available, but in any event within ninety (90) days after
the end of each fiscal year of the Company, a copy of the audited consolidated
balance sheet of the Company and the Corporate Guarantors as of the end of such
year and the related audited consolidated statements of income, retained
earnings and cash flow for such year, setting forth in comparative form the
respective figures as of the end of and for the previous fiscal year, and
accompanied by a report thereon of Margolin, Winer & Evens, LLP or other
independent certified public accountants of recognized standing selected by the
Company and satisfactory to the Lender (the “Auditor”), which report shall be
unqualified; and (ii) as soon as available, but in any event within one hundred
five (105) days after the end of each fiscal year of the Company, a copy of the
management prepared consolidating financial statements of the Company and the
Corporate Guarantors setting forth the respective figures as of the end of such
fiscal year which support the financial statements delivered pursuant to clause
(i), in each case of (i) and (ii), prepared in accordance with Generally
Accepted Accounting Principles, applied on a consistent basis, and with respect
to the statements referred to in clause (ii), accompanied by a certificate to
that effect executed by the Chief Financial Officer;”


(c)           Section 6.03(b) of the Credit Agreement is hereby amended and
restated in its entirety to provide as follows:

 
 

--------------------------------------------------------------------------------

 



“(b) (i) as soon as available, but in any event not later than forty-five (45)
days after the end of each quarterly period of each fiscal year of the Company,
a copy of the management prepared consolidated interim balance sheet of the
Company and the Corporate Guarantors as of the end of each such fiscal quarter
and the related management prepared interim consolidated statements of income,
retained earnings and cash flow for such quarter and the portion of the fiscal
year through such date, setting forth in comparative form the respective figures
as of the end of and for the corresponding date and period in the previous
fiscal year, and (ii) as soon as available, but in any event within sixty (60)
days after the end of each quarterly period of each fiscal year of the Company,
a copy of the management prepared consolidating interim balance sheet of the
Company and the Corporate Guarantors  as of the end of each such fiscal quarter
and the related management prepared interim consolidating statement of income
for the portion of the fiscal year through such date, in each case prepared in
accordance with Generally Accepted Accounting Principles, applied on a
consistent basis, and, simultaneously with delivery of the financial statements
described in clause (ii) herein, a certificate to that effect executed by the
Chief Financial Officer;”


(d)           Section 6.03(d) of the Credit Agreement is hereby amended and
restated in its entirety to provide as follows:


“(d)           at all times indicated in clause (a)(ii) above a copy of the
management letter, if any, prepared by the Auditor;”


(e)           Section 6.03(g) of the Credit Agreement is hereby amended and
restated in its entirety to provide as follows:


“(g)           upon request by the Lender, (i)  a summary of accounts
receivable, accounts payable and inventory, with respect to the Company, on a
consolidated and consolidating basis, prepared in accordance with Generally
Accepted Accounting Principles applied on a consistent basis and (ii) a report,
in form and substance satisfactory to the Lender, of recurring revenue of the
Company and the Corporate Guarantors;”


(f)           Section 6.03(h) of the Credit Agreement is hereby amended and
restated in its entirety to provide as follows:


“(h)           within thirty (30) days after the end of each month, (i) a
Borrowing Base Certificate and (ii) accounts receivable aging report; and”


2.           Waiver.    The Lender hereby waives compliance by the Company with
Section 6.13 solely with respect to the delivery of a Guaranty, Security
Documents and all other documents described therein which are required to be
delivered by an Affiliate of the Company, all with respect to NM Call Center,
Inc., a New York corporation (“NMCC”) and wholly-owned Subsidiary of the
Company, provided that if NMCC shall at any time after the date hereof generate
earnings or revenues and/or have assets in excess of $750,000, NMCC shall
deliver to the Bank a Guaranty, such Security Documents and such other documents
referred to in Section 6.13, in order for NMCC to become a Guarantor and grant
to the Lender a security interest in its assets.

 
2

--------------------------------------------------------------------------------

 



3.           Conditions of Effectiveness. This Amendment and Waiver shall become
effective upon receipt by (1) the Lender of (a) this Amendment and Waiver, duly
executed by the Company and each Guarantor, (b) a certificate of the Secretary
or Assistant Secretary of the Company, dated as of the date hereof, in the form
of Exhibit 1 hereto, and (c) such other documents, instruments and agreements
that the Lender shall reasonably require with respect thereto and (2) Farrell
Fritz, P.C., of its reasonable attorneys’ fees and expenses incurred in
connection with the preparation, execution and delivery of this Amendment and
Waiver, plus all outstanding amounts owed to Farrell Fritz, P.C. for unpaid
attorney’s fees and expenses.


4.           Miscellaneous.


(a)           This Amendment and Waiver shall be governed by and construed in
accordance with the laws of the State of New York.


(b)           All terms used herein shall have the same meaning as in the Credit
Agreement, as amended hereby, unless specifically defined herein.


(c)           This Amendment and Waiver shall constitute a Loan Document.


(d)           Except as expressly amended and waived hereby, the Credit
Agreement remains in full force and effect in accordance with the terms
thereof.   The Credit Agreement and the Loan Documents are each ratified and
confirmed in all respects by the Company.  The amendments and waiver herein are
limited specifically to the matters set forth above and for the specific
instance and purpose for which given and do not constitute directly or by
implication an amendment or waiver of any other provisions of the Credit
Agreement or a waiver of any Default or Event of Default which may occur or may
have occurred under the Credit Agreement or any other Loan Document.


(e)           Upon the effectiveness of this Amendment and Waiver, each
reference in the Credit Agreement and the other Loan Documents to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import shall mean
and be a reference to the Credit Agreement, as amended hereby.


(f)           The Company hereby represents and warrants that, (i) the
representations and warranties by the Company pursuant to the Credit Agreement
and each other Loan Document are true and correct, in all material respects, on
the date hereof, and (ii) no Default or Event of Default exists under the Credit
Agreement or any other Loan Document.


(g)           The Company hereby: (a) acknowledges and confirms that,
notwithstanding the consummation of the transactions contemplated by this
Amendment and Waiver, (i) all terms and provisions contained in the Security
Documents are, and shall remain, in full force and effect in accordance with
their respective terms and (ii) the liens heretofore granted, pledged and/or
assigned to the Lender as security for the Company’s obligations under the
Notes, the Credit Agreement and the other Loan Documents shall not be impaired,
limited or affected in any manner whatsoever by reason of this Amendment and
Waiver and that all such liens shall be deemed granted, pledged and/or assigned
to the Lender as security for the Company’s obligations to the Lender; and (b)
represents, warrants and confirms the non-existence of any offsets, defenses, or
counterclaims to its obligations under the Credit Agreement or any Loan
Document.

(h)           This Amendment and Waiver may be executed in one or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one agreement.

 
3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company and the Lender have caused this Amendment and
Waiver to be duly executed by their duly authorized officers as of the day and
year first above written.

       
AMERICAN MEDICAL ALERT CORP.
           
By:
/s/ Jack Rhian       Name: Jack Rhian       Title:   President and CEO          

 

     
JPMORGAN CHASE BANK, N.A.
           
By:
/s/ Carolyn B. Lattanzi       Name:  Carolyn B. Lattanzi       Title:    Vice
President          

The undersigned, not parties to the Credit Agreement but as Guarantors under
their respective Guaranties executed in favor of the Lender, dated as of May 20,
2002, and as Grantors under the Security Agreement, dated as of May 20, 2002,
each hereby (a) accept and agree to the terms of the foregoing Amendment and
Waiver, (b) acknowledge and confirm that all terms and provisions contained in
their respective Guaranty are, and shall remain, in full force and effect in
accordance with their respective terms and that its obligations thereunder
include obligations of the Company owing to the Lender in connection with the
increase in the Revolving Credit Commitment, and (c) (i) all terms and
provisions contained in the Security Agreement are and shall remain, in full
force and effect in accordance with their respective terms and (ii) the liens
heretofore granted, pledged and/or assigned to the Lender as security for the
Guaranteed Obligations (as defined in the Guaranty) shall not be impaired,
limited or affected in any manner whatsoever by reason of this Amendment and
Waiver.

     
HCI ACQUISITION CORP.
SAFE COM INC.
LIVE MESSAGE AMERICA ACQUISITION CORP.
NORTH SHORE ANSWERING SERVICE, INC.
ANSWER CONNECTICUT ACQUSITION CORP.
MD ONCALL ACQUISITION CORP.
AMERICAN MEDICONNECT ACQUISITION CORP.
           
By:
/s/ Jack Rhian      
Jack Rhian, the President of each
     
of the foregoing corporations
         


 

 
4

--------------------------------------------------------------------------------

 
